 



EXHIBIT 10.1
United States Lime & Minerals, Inc.
Schedule of Non-Employee Director Compensation
Effective October 1, 2005, compensation for Company directors who are not also
employees will be:

         
Annual Retainer
  $ 15,000  
Daily Meeting Fee
    1,000  
Telephonic Meeting Fee
    500  
 
       
Additional Annual Retainers:
       
Audit Committee Chairman
    12,000  
Compensation Committee Chairman
    5,000  

Non-employee directors also will continue to be granted 2,000 ten-year stock
options annually, on the date of election or reelection, under the Company’s
2001 Long-Term Incentive Plan. The stock options will be granted with an
exercise price equal to the market price of the Company’s stock on the date of
grant and will be exercisable immediately.

